This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also
     note that this electronic decision may contain computer-generated errors or other deviations from
     the official paper version filed by the Supreme Court.



 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                           No. A-1-CA-36135

 5 GEORGE TRUJILLO,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Drew D. Tatum, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Lauren J. Wolongevicz, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 J.K. Theodosia Johnson, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 IVES, Judge.
 1   {1}   Defendant George Trujillo was convicted after a jury trial of possessing

 2 methamphetamine, marijuana, and drug paraphernalia. On appeal, Defendant

 3 challenges the district court’s order denying his motion to suppress, arguing that

 4 the search of his home and car pursuant to a no-knock search warrant was contrary

 5 to New Mexico law. Defendant principally argues that all no-knock warrants are

 6 invalid under Article II, Section 10 of the New Mexico Constitution, broadly

 7 asserting that any evidence seized pursuant to a no-knock warrant must be

 8 suppressed, even in cases where exigent circumstances would otherwise allow

 9 unannounced entry by law enforcement. In the alternative, Defendant argues that

10 even if New Mexico law allows for no-knock warrants: (1) a no-knock warrant is

11 not dispositive at a suppression hearing, where the question should be whether

12 there were exigent circumstances at the time of the search, and no such

13 circumstances existed here; and (2) the search warrant affidavit did not establish

14 exigent circumstances and omitted material facts that weighed against a finding of

15 exigency. We decline to address Defendant’s categorical challenge to the validity

16 of no-knock warrants because he did not cite any legal authority or develop any

17 argument to support the holding he seeks. We conclude that the district court did

18 not err in denying the motion to suppress because the court could have reasonably

19 concluded that the police announced their presence and their authority to search

20 before entering Defendant’s home. Because the officers complied with the knock-



                                           2
 1 and-announce rule, we do not address Defendant’s arguments regarding the

 2 exigency exception. We affirm.

 3 BACKGROUND

 4   {2}   A judge issued a no-knock warrant to search the property where Defendant

 5 resided for evidence of drug trafficking. The warrant was based on the affidavit of

 6 Officer James Lara Jr. Officer Lara stated in his affidavit that a no-knock warrant

 7 was necessary for officer safety. According to Officer Lara, Defendant had

 8 surveillance cameras on his front door that would allow him to monitor people

 9 approaching his house, and police found five loaded firearms during a previous

10 search of his home. Officer Lara also stated that in his own “personal contact with

11 [Defendant] in the past[,]” Defendant had been “defiant and uncooperative towards

12 law enforcement.”

13   {3}   Before Officer Lara and other officers executed the search warrant, they

14 watched Defendant’s residence from the street and concluded he was not home.

15 The officers waited for Defendant, who eventually drove up and backed his vehicle

16 into his driveway. The officers pulled their vehicles into the driveway and ordered

17 Defendant out of his vehicle, instructing him to sit on the ground and informing

18 him that they had a warrant to search his house. They then took Defendant’s keys

19 from him, used them to unlock the door to the house, and entered the residence.




                                            3
 1 The police seized marijuana, methamphetamine, and drug paraphernalia from the

 2 residence and vehicle.

 3   {4}   The   State   charged   Defendant     with   two   felonies:   possession   of

 4 methamphetamine with intent to distribute, NMSA 1978, § 30-31-20 (2006), and

 5 possession of marijuana with intent to distribute, NMSA 1978, § 30-31-22(A)(1)

 6 (2011). The State also charged him with misdemeanor possession of drug

 7 paraphernalia, NMSA 1978, § 30-31-25.1(A) (2001).

 8   {5}   Defendant moved to suppress all evidence seized pursuant to the no-knock

 9 warrant. He claimed, among other things, that the warrant was invalid at the time it

10 was issued because Rule 5-211 NMRA does not authorize no-knock warrants and

11 because Article II, Section 10 of the New Mexico Constitution forbids such

12 warrants. Defendant urged the district court to suppress all evidence seized

13 pursuant to what he contended was an “invalid search warrant.” At the hearing on

14 the motion, Officer Lara testified to the facts described above about the execution

15 of the search warrant.

16   {6}   The district court denied the motion without making findings of fact. It also

17 denied Defendant’s motion to reconsider.

18   {7}   Although Defendant was not convicted of the two drug trafficking felonies

19 originally charged, a jury found him guilty of felony possession of




                                             4
 1 methamphetamine, as well as two misdemeanors, possession of marijuana and

 2 possession of drug paraphernalia. Defendant appeals.

 3 DISCUSSION

 4 Standard of Review

 5   {8}   This Court “review[s] the constitutional question of the reasonableness of a

 6 search and seizure de novo.” State v. Hand, 2008-NMSC-014, ¶ 6, 143 N.M. 530,

 7 178 P.3d 165 (internal quotation marks and citation omitted). Our task is to decide

 8 “whether the law was correctly applied to the facts, viewing them in a manner most

 9 favorable to the prevailing party.” State v. Lopez, 2005-NMSC-018, ¶ 9, 138 N.M.
10 9, 116 P.3d 80 (internal quotation marks and citation omitted). Where, as here, the

11 district court does not make specific findings of fact, “we must draw from the

12 record to derive findings based on reasonable facts and inferences and determine

13 whether those facts and inferences support the conclusion reached by the [district]

14 court.” Id. ¶ 22 (internal quotation marks and citation omitted). We “indulge in all

15 reasonable presumptions in support of the district court’s ruling.” Jason L., 2000-

16 NMSC-018, ¶ 11 (internal quotation marks and citation omitted).

17 Categorical Challenge to Validity of No-Knock Warrants

18   {9}   Citing Article II, Section 10 of the New Mexico Constitution, Defendant

19 claims that every search pursuant to a no-knock warrant is invalid as a matter of

20 law, and that all evidence seized pursuant to such a warrant must be suppressed,



                                             5
 1 regardless of whether exigent circumstances exist at the time of police entry.1 In

 2 State v. Gutierrez, 1993-NMSC-062, ¶¶ 9-13, 116 N.M. 431, 863 P.2d 1052, our

 3 Supreme Court discussed but declined to decide whether no-knock search warrants

 4 are valid under Article II, Section 10. The Court noted:

 5          [T]he unsettled issue of the legality of their use under the laws of this
 6          state require that we one day address the validity of a judicial
 7          predetermination of necessity for unannounced entry. It would be
 8          inappropriate, however, to set forth here a position on a point not
 9          discussed by the parties in their briefs.

10 Id. ¶ 10 (footnote omitted).

11   {10}   For similar reasons, we do not decide the issue in this case. Defendant has

12 not cited any authority that supports the constitutional holding he seeks—that

13 whenever a judge issues a warrant that authorizes police to enter a residence

14 without complying with the knock-and-announce rule, the warrant itself is invalid,

15 requiring suppression of all fruits of the search. We therefore assume no such

16 authority exists. See In re Adoption of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764,

17 676 P.2d 1329. Nor, beyond reciting that Article II, Section 10 provides greater

18 protection than its federal counterpart, has Defendant developed any argument to

19 support his requested holding. Appellate courts are under no obligation to review

20 unclear or undeveloped arguments. See State v. Guerra, 2012-NMSC-014, ¶ 21,



            1
           Defendant does not contend on appeal that the warrant at issue was
     unsupported by probable cause sufficient to authorize a search.

                                               6
 1 278 P.3d 1031. Accordingly, we will not consider the merits of Defendant’s

 2 categorical challenge to the use of no-knock warrants.2

 3   {11}   In support of his argument that all no-knock warrants are invalid, Defendant

 4 relies on three out-of-jurisdiction cases: Parsley v. Superior Court, 513 P.2d 611

 5 (Cal. 1973); State v. Bamber, 630 So. 2d 1048 (Fl. 1994), and Davis v. State, 859

 6 A.2d 1112 (Md. 2004). However, none of these cases supports the broad,

 7 categorical holding Defendant seeks. In Parsley, Bamber, and Davis, the courts

 8 recognized that no-knock warrants based on judicial predictions regarding the

 9 presence of exigent circumstances do not justify unannounced residential entry by

10 police. See Parsley, 513 P.2d at 613 (holding that advance judicial approval does

11 not excuse compliance with state law knock-and-announce requirements); Bamber,

12 630 So. 2d at 1051 (holding that no-knock warrants “are without legal effect in

13 Florida”); Davis, 859 A.2d at 1132 (holding that judicial officers in Maryland may

14 not issue no-knock warrants). But all three courts indicated that the presence of

15 exigent circumstances at the time of entry could justify a no-knock search


            2
            It is also unclear whether Defendant intends to assert that Article II, Section
     10 required the police to announce their presence and authority before they ordered
     him from his vehicle and searched it. Whatever his intent, his briefs do not cite
     authority or develop argument to support extending the announcement requirement
     from searches of residences to searches of vehicles. We assume no such authority
     exists and, as with his categorical challenge to no-knock warrants, decline to
     address the merits of the issue. See In re Adoption of Doe, 1984-NMSC-024, ¶ 2;
     State v. Duttle, 2017-NMCA-001, ¶ 34, 387 P.3d 885 (declining to do work
     necessary to reach inadequately briefed constitutional issue).

                                               7
 1 regardless of the presence of a no-knock provision.3 See Parsley, 513 P.2d at 615-

 2 17 (addressing prosecution’s argument that district court’s reliance on no-knock

 3 warrant was harmless error because police were reacting to perceived

 4 “demonstrable emergency”); Bamber, 630 So. 2d at 1053 (noting that no-knock

 5 searches “are lawful when circumstances at the scene constitute an emergency that

 6 meets certain narrowly prescribed conditions”); Davis, 859 A.2d at 1132-36

 7 (analyzing facts at time law enforcement entered residence and concluding that

 8 “the entry in this case was not justified by existing and articulated exigency”).

 9 None of the courts held that the inclusion of a no-knock provision renders a search

10 warrant invalid as a matter of law, categorically requiring suppression. Instead, all

11 three cases support the narrower proposition that whether a particular search is

12 lawful depends on the circumstances at the time the police enter a residence. In

13 other words, under Parsley, Bamber, and Davis, an unannounced search conducted

14 pursuant to a no-knock warrant is valid and does not require suppression if the

15 search itself was consistent with applicable knock-and-announce doctrine.

16   {12}   Even if we were to find Parsley, Bamber, and Davis persuasive and hold that

17 no-knock warrants do not justify unannounced entry in New Mexico, Defendant

18 has offered no reason for us to make the significant logical leap from the holdings

            3
            While Bamber, 630 So. 2d at 1049, 1055, involved a standard, rather than a
     no-knock, warrant, the court treated this as a distinction without a difference in
     holding that the no-knock search at issue had not been justified by exigent
     circumstances.

                                             8
 1 of those cases to the holding he requests. To reach Defendant’s proposed holding,

 2 we would have to accept one aspect of Parsley, Bamber, and Davis (that a no-

 3 knock warrant does not justify unannounced entry) and reject another (that exigent

 4 circumstances at the time of entry justify failure to announce, even when the search

 5 is pursuant to a no-knock warrant). Defendant does not explain why we should

 6 carve Parsley, Bamber, and Davis in this fashion. He makes only a conclusory

 7 assertion that searches conducted pursuant to no-knock warrants are per se

 8 unconstitutional. Defendant has not adequately briefed the constitutional issue he

 9 raises, and we will not do the independent research and analysis necessary to

10 consider and decide the merits of that issue in his appeal. See State v. Duttle, 2017-

11 NMCA-001, ¶ 34, 387 P.3d 885 (“For this Court to rule on an inadequately briefed

12 constitutional issue would essentially require us to do the work on behalf of

13 Defendant, which we will not do.”); see also State v. Clifford, 1994-NMSC-048, ¶

14 19, 117 N.M. 508, 873 P.2d 254 (noting that appellate courts need not do counsel’s

15 research).

16 Constitutionality of the Search Under Article II, Section 10

17   {13}   As an alternative to his categorical challenge to no-knock warrants,

18 Defendant claims the search at issue violated Article II, Section 10 because it was

19 inconsistent with our knock-and-announce doctrine in various respects. We

20 disagree. Viewing the evidence in the light most favorable to the State, the record



                                             9
 1 supports the conclusion that the officers announced their presence and authority to

 2 Defendant before entering his residence.

 3   {14}   “The requirement that officers executing a search warrant announce their

 4 identity and purpose and be denied admission is a critical component of a

 5 reasonable search under Article II, Section 10.” State v. Attaway, 1994-NMSC-

 6 011, ¶ 22, 117 N.M. 141, 870 P.2d 103. “[T]he knock-and-announce rule requires

 7 that officers make known not only their presence, but also their authority under the

 8 warrant that they are serving.” State v. Vargas, 2008-NMSC-019, ¶ 18, 143 N.M.
9 692, 181 P.3d 684. The announcement requirement “protects both the occupant

10 and police from the possible violent response of a startled occupant suddenly

11 confronted with an unannounced entry by an unknown person.” Attaway, 1994-

12 NMSC-011, ¶ 13. It also “protects the sanctity of the home and individual

13 privacy.” Id. Finally, it “prevent[s] the needless destruction of the homeowner’s

14 property[.]” Id. The failure to announce generally renders the search of a residence

15 unreasonable under our state constitution, requiring suppression of seized

16 evidence, with certain exceptions. See id. ¶ 22 n.6 (noting that remedy is

17 suppression under Article II, Section 10); State v. Jean-Paul, 2013-NMCA-032, ¶¶

18 10-11, 295 P.3d 1072 (summarizing exceptions for futility and exigency).

19   {15}   Viewing the record evidence in the light most favorable to the State and

20 indulging all reasonable inferences in support of the district court’s ruling, we



                                              10
 1 identify no error in the denial of suppression. The district court could have

 2 reasonably found, based on the testimony at the suppression hearing, that before

 3 the police entered Defendant’s residence, they informed him that they were law

 4 enforcement officers who had a warrant to search his property. See Vargas, 2008-

 5 NMSC-019, ¶ 18 (requiring police officers to announce presence and authority

 6 before entering). Officer Lara testified that the police officers approached

 7 Defendant when he was sitting in his vehicle, which he had parked in the driveway

 8 of his residence. In addition, Officer Lara testified that the officers ordered him out

 9 of his vehicle, detained him, informed him that they had come to his home to

10 search it pursuant to a warrant, and then entered his residence. This testimony

11 supports the conclusion that the officers complied with our state constitutional

12 announcement requirement.

13 CONCLUSION

14   {16}   We affirm.

15   {17}   IT IS SO ORDERED.


16                                                _____________________________
17                                                ZACHARY A. IVES, Judge
18 WE CONCUR:



19 _____________________________
20 M. MONICA ZAMORA, Chief Judge



                                             11
1 _____________________________
2 J. MILES HANISEE, Judge




                                  12